         Case 7:18-cv-06964-NSR-AEK Document 91
                                             90 Filed 06/17/21
                                                      06/11/21 Page 1 of 2




                                                             6/17/2021


June 11, 2021

VIA ELECTRONIC FILING

The Hon. Nelson S. Román
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

          Re:         Avaras et al. v. Clarkstown Central School District et al., No. 18 Civ. 6964


Dear Judge Román:

        We represent Plaintiff Connie Avaras (“Ms. Avaras”) in connection with the above-
referenced matter. On behalf of both parties, we write to request that the status conference
currently scheduled for June 18, 2021 be adjourned.

         As Your Honor is aware, Magistrate Judge Krause has granted the parties a stay of
discovery pending the resolution of motions relating to a putative charging lien filed in related
case No. 15 Civ. 2042. On March 8, 2021, Ms. Avaras filed a motion to dismiss the lien as
invalid. All briefing has been submitted and the motion is presently sub judice before Your
Honor.

        In light of the foregoing, and in consideration of the parties’ agreement to enter into a
global settlement of all litigation including the one at bar once the lien issue is resolved, we
respectfully request that the Court adjourn the upcoming status conference pending judicial
determination of the lien issue and finalization of settlement.


Respectfully submitted,


                                                            The Court grants the parties' request to adjourn
                                                            sine die the June 18, 2021 Status Conf. pending
Tai H. Park                                                 this Court's determination of the Motion to Dismiss
Partner                                                     and finalization of settlement. Clerk of Court
T +1 212 819 8510
                                                            requested to terminate the motion (doc. 90).
E tai.park@whitecase.com                                    Dated: June 17, 2021




 AMERICAS 107925351
         Case 7:18-cv-06964-NSR-AEK Document 91
                                             90 Filed 06/17/21
                                                      06/11/21 Page 2 of 2

The Hon. Nelson Román
June 11, 2021




cc:       Stanley Camhi
          Counsel for School District Defendants

          Connie Avaras




                                                                             2

 AMERICAS 107925351
